Order in so far as it demes the motion to set aside the sale and direct a new sale and to vacate the deficiency judgment reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, to that extent, with ten dollars costs, upon condition that witMn five days from the entry of the order herein appellant file an undertaking, with corporate surety, to secure to respondent the amount of the bid on the first sale plus the expenses of both sales in the event that the price realized on the new sale does not equal such amount, plus expenses. As to that part of the order wMeh denies the motion to strike from the judgment the provision relating to the award due from the city of New York, appellant may, upon the entry of the order herein, apply to the Supreme Court, Special Term, for the *628relief, if any, to which he may be entitled by reason of such inclusion. In ail other respects the order is affirmed, without costs. We are of opinion that the price at which the property was sold was grossly inadequate: and because of this and of the fact that appellant had no actual notice of the sale, there should, in the interests of justice, be a direction for a new sale. Lazansky, P. J., Young, Kapper, Hagarty and Scudder, JJ., concur.